           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 1 of 19



 1   ACOMP
     SIGAL CHATTAH, ESQ.
 2   NV Bar No.: 8264
     CHATTAH LAW GROUP
 3   5875 S. Rainbow Blvd. #204
     Las Vegas, Nevada 89101
 4   (702) 360-6200
     (702) 643-6292
 5   Chattahlaw@gmail.com
     Attorney for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8

 9
   FURNITURE ROYAL, INC., a Nevada              )
10 Corporation,                                 )         CASE NO.:
                                                )         DEPT.:
11              Plaintiff,                      )
         vs.                                    )         PROPOSED AMENDED
12                                              )         COMPLAINT
     SCHNADIG INTERNATIONAL CORP. d/b/a )                 [FIRST]
13   CARACOLE , a North Carolina Corporation, )
     WAYFAIR, INC. a Delaware Corporation d/b/a )
14
     WAYFAIR and PERIGOLD,                      )
15
                                                )
                Defendants.                     )
16                                              )

17
            COMES NOW, Plaintiff, FURNITURE ROYAL, INC., by and thorugh the undersigned
18
     attorney of record, SIGAL CHATTAH, ESQ. of CHATTAH LAW GROUP, who hereby
19
     submits the foregoing Amended Complaint and complains of Defendants and each of them and
20
     alleges as follows:
21
                                                     I.
22
                                       JURISDICTION & VENUE
23
            1.      This Court has jurisdiction over the subject matter of this action pursuant to 28
24
     U.S.C. § 1331 ,and 15 USC §1, 2, under the Sherman act, and the Clayton Act, Sections , 5, and
25




                                                    -1-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 2 of 19



 1   16, as amended; 15 U.S.C.A. § 13 (Robinson-Patman Antidiscrimination Act of 1936) and in
 2   addition the Court has jurisdiction over the Parties based on diversity of citizenship.
 3
            2.      This action is not based upon the public disclosure of allegations or transactions
 4
     in a criminal, civil, or administrative hearing, in a congressional, administrative, or General
 5
     Accounting Office report, hearing, audit, or investigation, or from the news media.
 6
            3.      Venue is proper in this District under 28 U.S.C. §1391 because a substantial part
 7
     of the events or omissions giving rise to the claims occurred, or a substantial part of property that
 8
     is the subject of the action is situated in the State of Nevada. In addition, for purposes of venue,
 9

10
     Defendants are corporations and, as such, are deemed to reside in this judicial district because

11   they are subject to personal jurisdiction in the State of Nevada.

12          4.      The true names and capacities, whether individual, corporate, associate, or

13   otherwise, of Defendants, are unknown to Plaintiff. Plaintiff is informed and believes and

14   thereon alleges that each of the Defendants is responsible in some manner for the events and

15   happenings herein referred to and damages caused proximately thereby to Plaintiff as herein

16   alleged. That Plaintiff will ask leave of this Court to amend this Complaint to insert the true

17   names and capacities of said Defendants, when same have been ascertained by Plaintiff, together

18   with appropriate charging allegations, and to join such Defendants in this action.

19                                                    II.

20                                               PARTIES
21
            5.      Plaintiff, FURNITURE ROYAL, INC., is a Nevada Corporation, is a business
22
     operating in the State of Nevada, County of Clark.
23
            6.      Defendant, SCHNADIG INTERNATIONAL CORP. d/b/a CARACOLE
24
     (hereinafter CARACOLE) at all times relevant herein was a North Carolina Corporation, doing
25
     business in Nevada.


                                                     -2-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 3 of 19



 1           7.      SCHNADIG INTERNATIONAL CORP. is a United States Corporation wholly
 2   owned by MARKOR FURNITURE INTERNATIONAL CORPORATION, a Chinese
 3   Corporation listed on the Shanghai Stock Exchange.
 4                                                        III.
 5                                 NATURE OF TRADE AND COMMERCE
 6           8.      There are four phases of the supply chain: commodities, manufacturing,
 7   distribution, and retail.
 8           9.      Plaintiff FURNITURE ROYAL, at all times relevant herein was and is a
 9   furniture boutique selling high end furniture products. FURNITURE ROYAL sells
10   furniture manufactured by Defendant CARACOLE, in the Las Vegas area.
11           10.     Defendants CARACOLE are the manufacturers of high style furniture
12   line, offering “Couture” furniture allowing the consumer to custom order pieces
13   according to taste and preference. The furniture industry is nationwide in scope and
14   involves, the manufacture and marketing of such products across the United States of
15   America. The relevant geographic market for furniture products is nationwide in scope.
16           11.     CARACOLE, as manufacturer sells directly to retailers, such as
17   FURNITURE ROYAL for distribution and retail of Caracole products across the United
18   States of America.
19           12.     CARACOLE also utilizes advertising platforms such as e-commerce to
20   sell and distribute to consumers directly; specifically, CARACOLE places furniture on
21   website such as PERIGOLD.COM (hereinafter “PERIGOLD”) and WAYFAIR.COM
22   (hereinafter “WAYFAIR”) an e-commerce advertising site.
23           13.     PERIGOLD is an ecommerce advertising site that utilizes web based sales
24   on various high end furniture lines such as CARACOLE.
25




                                                    -3-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 4 of 19



 1          14.     PERIGOLD and WAYFAIR utilize their websites as platforms to
 2   advertise and display the furniture sold directly by the manufacturer and purchased by
 3   the consumer. When consumers view Caracole products and furniture on the advertsing
 4   platforms WAYFAIR and PERIGOLD, the furniture is priced at up to 40% discount
 5   below what Caracole Manufacturers Suggested Retail Price (“MSRP”). Both advertising
 6   platforms PERIGOLD and WAYFAIR spend millions of dollars annually to advertise
 7   these Caracole products, providing a platform for Defendant Caracole to compete with
 8   retailers such as FURNITURE ROYAL.
 9           15.    PERIGOLD and WAYFAIR markets and sell Caracole products online for
10   the reduced discount set up by Defendant CARACOLE, directly competing with
11   retailers and dealers.
12          16. PERIGOLD, WAYFAIR and CARACOLE, by and through selling Caracole
13   products, make resale price maintenance (RPM) protections obsolete and small business
14   owners such as Plaintiffs herein are undercut and competition is reduced by allowing
15   consumers to simply purchase CARACOLE’s product online with PERIGOLD and
16   WAYFAIR acting as the marketing and advertising platform for CARACOLE.
17          17.     During the time period covered by this Complaint, Defendant has sold and
18   shipped substantial quantities of Caracole furniture in a continuous and uninterrupted flow of
19   interstate commerce to its customers located in other states.
20          18.     Defendants established and have operated facilities located in Greensboro, North
21   Carolina, and have sold and shipped their furniture in various states of the United States. These
22   furniture orders were shipped directly to the consumer by Defendant CARACOLE, following
23   display on PERIGOLD and WAYFAIR in a continuous and uninterrupted flow of interstate
24   commerce.
25




                                                    -4-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 5 of 19



 1          19.     Any restraint upon free competition in the manufacture, marketing or sale of
 2   furniture by CARACOLE in the United States necessarily and directly restrains and affects
 3   interstate commerce in and among the states. Plaintiff is engaged in the business of purchasing
 4   and selling CARACOLE furniture products in the State of Nevada, in competition with
 5   CARACOLE.
 6          20.     Between the years of 2010 through 2013, CARACOLE representatives
 7   assured Plaintiff that Plaintiff would be the exclusive distributor in Las Vegas of
 8   CARACOLE products.
 9          21.     CARACOLE initially breached the exclusivity by first selling said products on
10   the website platform onekingslane.com.
11          22.     CARACOLE then expanded this breach and fraud by selling their products on
12   Perigold/Wayfair.com, moving from a smaller platform like onekingslane.com to Perigold.com,
13   a much larger internet platform.
14                                                         IV.
15                             INTRODUCTION AND MARKET DEFINITIONS
16          23.     WAYFAIR owns and operates, an internet site that offers various platforms to sell
17   furniture directly to consumers through vendors such as Caracole.
18          24.     Unlike most internet sites, which own the products that they sell, WAYFAIR is
19   simply used as an advertising platform for distibutors and manufacturers to sell directly to the
20   consumers.
21          23.     The “Retail Furniture Market” is defined as the market for the sale and purchase
22   of furniture by consumers from retailers.
23          24.     WAYFAIR’s online platform presents consumers enormous advantages over
24   purchasing furniture in retail stores.
25




                                                     -5-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 6 of 19



 1           25.        Online purchasing through WAYFAIR allows for wholesalers to sell directly to
 2   the consumers at a grossly discounted rate, since the middle level retailer is cut out of the chain
 3   of distribution.
 4           26.        Consumers and merchants have come to recognize the Online advertising
 5   platform as a separate and distinct market from the retail market for purchasing furniture at brick
 6   and mortar stores.
 7           27.        Barriers to entry into the WAYFAIR’s online platform are high. In addition the
 8   barriers to entry into the Online Platform imposed by WAYFAIR’s illegal anticompetitive
 9   behavior, discussed in detail herein, other barriers to entry include the fact that: (1) the products
10   are protected by copyrights that any new entrant would have to obtain a license for in order to
11   legally sell; (2) the copyright holders are unlikely to license their copyrighted licenses to any
12   new entrant unless that entrant can credibly show that it will be able to sell these proucts to a
13   large audience, which the ties effectively make impossible because most purchasers through
14   WAYFAIR (3) any new entrant would have to offer an inventory of millions of products,
15   necessitating (in addition to the copyright license requirement), an inordinate investment of
16   capital and resources.
17           28.        The Online Furniture Advertising Platform market offers a number of features not
18   readily available at traditional “brick and mortar” furniture stores, which help set it apart as a
19   distinct market.. The furniture selection available in the Online Advertising market is not
20   coextensive with the furniture selection available at brick and mortar furniture stores. Online
21   Advertisement platforms provide a ready outlet for manufacturers whose furniture is not readily
22   available at brick and mortar furniture stores, which only have room to carry a small fraction of
23   the inventory of Online Advertising Platforms.
24           29.        In the eyes of consumers, the Online Advertising Platform and the brick and
25   mortar market are not in price-competition with one another. The Online Advertising Platform




                                                       -6-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 7 of 19



 1   focuses on selling limitless furniture designs as they do not have warehouses holding them while
 2   the brick and mortar market is focused on selling limited inventorys, thereby making price-
 3   comparison between these two distinct markets a non sequitur. Further, because of the ubiquitous
 4   nature of the internet, Online sales are available to a whole host of consumers who do not have
 5   ready access to a nearby brick and mortar furniture store, let alone a nearby brick and mortar
 6   store stocking the particular label or designer desired by these consumers at any given time.
 7   Similarly, because search costs on the internet are a fraction of search costs involved in the brick
 8   and mortar market, consumers are not likely to and do not forego a purchase of a piece of
 9   furniture online even if they hypothetically would believe that the same piece of furniture could
10   be obtained somewhat less expensively at a traditional brick and mortar store.
11           30.     The costs associated with traveling to brick and mortar furniture stores, searching
12   one or more such stores for a particular piece of furniture, and comparison shopping between
13   these brick and mortar furniture stores and online stores dissuade consumers from foregoing a
14   purchase made from the comfort of their own home or office for the same piece of furniture,
15   discounted directly by the manufacturer, even if doing the foregoing tasks could hypothetically
16   result in a savings of a few dollars. Put differently, consumers are not likely to and do not travel
17   miles to their nearest brick and mortar furniture store in the hopes of purchasing furniture that
18   they could make instantaneously on their home computer, at a significant discount directly from
19   the manufacturer, upwards to 40% off the retail brick and mortar price.
20           31.     For these and other reasons, the Online Advertising Platform market is and has
21   been recognized as a separate relevant product market. For similar reasons, the Online
22   Advertising market is distinct from the brick and mortar market for furniture. Again online
23   consumers do not have to endure the hassle and expense of going to a brick and mortar store
24   selling furniture.
25




                                                      -7-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 8 of 19



 1             32.   The relevant geographic market for the Retail Furniture Markets is the United
 2   States.
 3   A.        COURSE OF DEALINGS
 4             33.   Plaintiff has been purchasing from CARACOLE since March, 2010. During or
 5   about 2016, CARACOLE commenced advertising with WAYFAIR.COM. In September 2017,
 6   WAYFAIR.COM launched the subsidiary website PERIGOLD.COM as a high end platform to
 7   sell CARACOLE products directly to the public.
 8             34.   Defendants CARACOLE breached its express and implied agreements with
 9   Plaintiff’s business by offering to and agreeing with PERIGOLD and WAYFAIR to sell
10   CARACOLE furniture directly to the consumer. PERIGOLD and WAYFAIR offered their e-
11   commerce websites to CARACOLE so that CARACOLE can sell directly to consumers,
12   bypassing and cutting out dealers and retailers across the United States.
13             35.   CARACOLE offered to sell and continues to offer to sell furniture to consumers
14   at prices below retailer pricing on the PERIGOLD and WAYFAIR platform (“favored
15   customers”), including FURNITURE ROYAL, and below the price at which FURNITURE
16   ROYAL can sell to the consumer. FURNITURE ROYAL is and remains to be excluded from the
17   market.
18             36.   FURNITURE ROYAL’s customers have used the Furniture Royal store as an
19   “Exhibit Room” solely to see the product in person and then purchase directly from
20   CARACOLE on websites such as PERIGOLD and WAYFAIR, whereby orders are directly
21   shipped from CARACOLE to the customers location and delivery address.
22   B.        THE FRAUD
23             37.   During the period commencing 2016 and continuing up to and including the
24   present time Defendant CARACOLE, has sold directly to consumers, using WAYFAIR and
25   PERIGOLD as advertising platforms through ecommerce at a significantly reduced price,




                                                    -8-
            Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 9 of 19



 1   unlawfully fixing the price of their goods and unfairly competing with retailers across the
 2   Nation. These customers have been treated as “favored customers” by purchasing directly from
 3   the manufacturer Caracole.
 4           38.    Defendants engaged in the conduct alleged above with the specific intent to
 5   compete with retailers, such as Plaintiff and sell Caracole furniture products at a reduced price.
 6           39.    Defendants CARACOLE and WAYFAIR have unlawfully and willfully abused,
 7   exercised and misused the power in violation of the Sherman Anti-Trust Act.
 8           40.    Defendant CARACOLE’s abuse, exercise and misuse of the PERIGOLD and
 9   WAYFAIR ecommerce website to compete with retailers in sells and manufactures for, have had
10   the following unlawful purposes and objectives, inter alia:
11           (a)    To attempt to exclude competition in the relevant markets constisting of Nevada
12   and other states of the United States;
13           (b) to foreclose, restrain and exclude competition, including price competition, among
14   sellers of Caracole furniture.
15           (c) to foreclose and exclude Plaintiff as a price competitor;
16           (d) to foreclose, restrain and exclude competition, including price competition, among
17   manufacturers and dealers of Caracole furniture;
18           (e)    to impose territorial, geographic and product restrictions and limitations on
19   Plaintiff and other sellers of Caracole furniture and to foreclose, restrain and exclude competition
20   between them; and
21           (f)    to deprive Plaintiff and other sellers of an opportunity to engage in the business of
22   selling furniture in a free, open and competitive market.
23           41.    In furtherance of the unlawful purposes and objectives, as described above,
24   Defendant CARACOLE engaged in and carried out the following unlawful acts and conduct,
25   inter alia:




                                                     -9-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 10 of 19



 1          (a)     Defendant CARACOLE provided favored customers with 40% discounts below
 2   MSRP, i.e., reduced rates on their furniture when purchased through e-commerce platforms
 3   PERIGOLD and WAYFAIR (i.e. “favored customers”).
 4          (b)     Defendant CARACOLE sold furniture directly to customers, bypassing its dealer
 5   network, and selling pieces of furniture at prices below its best dealer price, in order to lock in
 6   the selected customer with using such ecommerce platforms.
 7          (c)     Defendant abused, exercised and misused the exclusive manufacturing power as
 8   described above;
 9          (d)     Defendant attempted to enlarge and expand its exclusive and monopoly power, as
10   described above, and to acquire, exercise and, and to exclude competition in the relevant markets
11   consisting of the State of Nevada and other States in the United States.
12          (e)     Defendants combined and conspired to and did foreclose and exclude Plaintiff as
13   a competitor, including as a price competitor, by selling directly to customers, and competing
14   directly with Plaintiff as retailer and dealer of Caracole products. Therefore Plaintiff was
15   restrained and excluded from effectively competing in the sale of Caracole products in the
16   relevant market was foreclosed, restrained and excluded.
17          (f)     Defendants deprived Plaintiff and other furniture retailers of an opportunity to
18   engage in the business of selling Caracole products in a a free, open and competitive market,
19   thereby preventing the distribution of furniture into the market place in an efficiently and
20   competitive manner.
21   C. EFFECTS ON COMPETITION AND THE MARKET
22          4.      CARACOLE and WAYFAIRS’s abusive exercise of competition with retailers
23   and dealers and misuse of power, have substantially excluded, foreclosed and lessened
24   competition. There is an attendant dangerous probability of success that Plaintiff and other
25   retailers similialy situated, will be excluded as a competitor in the following respects, inter alia:




                                                     -10-
     Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 11 of 19



 1    (a)   Defendant’s acts and conduct of selling directly to customers, at substantially
 2          reduced prices has had the effect of restraining and foreclosing Defendant’s
 3          competitiors, from competing and increasing their market shares, and has enabled
 4          Defendant to maintain or increase its share of the market.
 5    (b)   Defendant’s acts and conduct of selling directly to customers, as alleged above,
 6          has had the effect of restraining and foreclosing retailers and dealers of Caracole
 7          products, from competing with Defendants for the reason that these retailers and
 8          dealers must purchase Defendant’s furniture at prices which exceed Defendant’s
 9          direct sale prices to customer’s on WAYFAIR and PERIGOLD platform, and has
10          had the the additional effect of reducing sales and market shares of retailers and
11          dealers of Caracole products.
12    (c)   Defendant’s acts of selling directly to customers (“Favored Customers”) at a
13          significantly reduced prices through WAYFAIR or PERIGOLD, has had the
14          effect of “Nonfavored Customers” being forced to pay higher prices for Caracole
15          products at retail locations. As a consequence, competition between ‘favored” and
16          “Nonfavored” customers of Caracole products has been reduced and foreclosed.
17          This has had the effect of increasing the market share of “favored customers”, and
18          has prevented “non-favored customers” from competing efficiently with favored
19          purchasers.
20    (d)   Competition, including price competition among Defendant CARACOLE and
21          retailers and dealers of Caracole products has been substantially excluded,
22          foreclosed and lessened;
23    (e)   Retailers and dealers of Caracole products have been denied the benefits of a free,
24          competitive and open market and choice in the market place among places to
25          purchase Caracole products has been restrained, foreclosed and eliminated.




                                            -11-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 12 of 19



 1         (f)     Due to Defendant’s fraudulent behavior, Defendant enjoys a price advantage by
 2                 selling directly to consumers, where Plaintiff simply cannot compete.
 3         (g)     With Defendants’ eliminated dealer margin, Perigold offers white glove free
 4                 delivery which Plaintiffs and others similiarly situated can simply not compete
 5                 with .
 6         (h)     Defendants’ use of massive online presence of advertising platform, simply
 7                 allows Defenant to utilize massive scanners like google, to directly sell to
 8                 consumers eliminating the dealer margins, by bypassing businesses like Furniture
 9                 Royal.
10         (i)     Defendants utlize the online websites to sell to the whole the whole geographic
11                 market which is the United States of the market product which remains all of
12                 CARACOLE’s products.
13         (j)     CARACOLE repeatedly, and with every transaction it fulfills from an online
14                 order betrays the brick and mortar stores it deals to and undercuts them by selling
15                 on WAYFAIR.
16   D.    INJURY TO PLAINTIFF:
17         32.     CARACOLE’s actions, abuse, execise of price fixingand attempt to price fix,
18   have directly and proximately caused inuries to Plaintiff’s business and property, and will
19   continue to cause substantial and immediate injuries to Plaintiff’s business and property in the
20   following respects; inter alia:
21         (a)     Plaintiff has been restrained, foreclosed and excluded as a competitor, including
22   as a price competitor, from the market of selling Caracole products;
23         (b)     Plaintiff has been coerced and required to withdraw from competition and sales of
24   Caracole products;
25




                                                   -12-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 13 of 19



 1            (c)   Plaintiff has been deprived of an opportunity to engage in the business of selling
 2    Caracole products in a free, open and competitive market;
 3            (d)   Plaintiff has lost business, customers, sales, income and profits;
 4            (e)   Plaintiff has suffered injuries to its business, property and business organization
 5    built up over many years, involving substantial investment and having substantial value;
 6            (f)   Plaintiff has suffered injuries to its standing the market place and business
 7    community and to its business reputation.
 8            33.   Plaintiff is engaged in the business of purchasing and selling Caracole products in
 9   the State of Nevada and Defendants have engaged in price discrimination by placing furniture on
10   advertising platforms such as Wayfair and Perigold, and selling same at a reduced manufacture
11   price.
12            34.   This type of price predation by Defendants is an attempt to wipe out its smaller
13   competitors by using its deeper pockets to undercut the competitors’ prices, thereby taking away
14   their customers.
15                                                 V.
16                                  GENERAL ALLEGATIONS
17

18            35.   Plaintiff incorporates by this reference the allegations contained in all of the

19   preceding paragraphs as if fully set forth herein.

20            36. CARACOLE manufactures furniture, which are purchased upstream by companies

21   such as FURNITURE ROYAL to sell to the public.
22            37. CARACOLE also advertises on internet platforms such as Wayfair.com,
23
     Perigold.com. to sell directly to consumers by placing furniture on these advertising platform
24
     sites and is a direct competitor of FURNITURE ROYAL.
25




                                                     -13-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 14 of 19



 1           38. CARACOLE uses these internet advertising platforms to sell directly to consumers
 2   in direct competition with dealers and retailers like FURNITURE ROYAL.
 3
             39. CARACOLE undercuts retailers by providing a discount through these online
 4
     platform websites (“favored customers”) whereby forcing retailers to discount the product to
 5
     the conform to the platform sites.
 6
             40. In fact, CARACOLE is extending preferential pricing to customers by using the
 7
     internet platform sites, despite providing manufactures suggested retail prices (MSRP) to
 8
     retailers selling CARACOLE products.
 9

10
             41. Contrary to CARACOLE’s assurances that its prices were fixed, CARACOLE was

11   selling directly to consumers at reduced prices by and through online advertising platforms

12   such as Wayfare.com and Perigold.com.

13           42. Not only did CARACOLE mislead FURNITURE ROYAL about its pricing, but by
14   duping FURNITURE ROYAL into believing that CARACOLE’s prices were fixed,
15
     CARACOLE placed FURNITURE ROYAL at a distinct disadvantage against CARACOLE, by
16
     allowing customers to purchase off the internet platforms at a discount off the MSRP instead of
17
     retailers such as FURNITURE ROYAL.
18
             43. For example, a customer would see CARACOLE furniture at FURNITURE
19
     ROYAL’s store in Las Vegas, Nevada and would then purchase it online through an internet
20
     platform Defendants Wayfair.com and Perigold.com that was discounted by CARACOLE to
21
     compete with retailers.
22

23           44. Not surprisingly, as a result of the secret price collusion between CARACOLE and

24   the internet platforms, Wayfair.com and Perigold.com, CARACOLE is not only competing

25   with Retailers it distributes to but also, is profiting off the ability of customers going to




                                                      -14-
           Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 15 of 19



 1   furniture showrooms and seeing the furniture in person, while purchasing it directly from the
 2   manufacturer online at a discount.
 3
             45. CARACOLE has an insurmountable advantage over FURNITURE ROYAL by
 4
     offering special pricing on the furniture since it is being sold directly by the manufacturer on a
 5
     internet website platform.
 6
             46. At the time of entering into the Agreement to sell Caracole furniture, FURNITURE
 7
     ROYAL had no knowledge that, CARACOLE was using internet websites to advertise and
 8
     directy sell the same furniture at a discount directy to the consumer.
 9

10
             47. FURNITURE ROYAL realized the CARACOLE was offering preferential pricing,

11   using the internet advertising platforms to directly sell to consumers and undercutting all their

12   retailers.

13           48. FURNITURE ROYAL’s suspicion of Defendants’ deception was subsequently
14   confirmed as products were being sent directly by the manufacturer to the consumers, and not
15
     by the internet websites, used as advertising platforms.
16
                                                      VI.
17
                                      FIRST CLAIM FOR RELIEF
18
                                             (SCHNADIG)
                                     (Fraudulent Misrepresentation )
19
             49.     Plaintiff incorporates by this reference the allegations contained in all of the
20
     preceding paragraphs as if fully set forth herein.
21
             50.    Defendant falsely represented to Plaintiff that it did not offer any special pricing
22
     on its furniture to consumers or sell to consumers directly. Specifically, Plaintiffs inquirecd
23
     whether there was special pricing and Defendants denied such actions.
24

25




                                                     -15-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 16 of 19



 1          51.     Plaintiffs and other furniture dealers had been attending High Point Market1 twice
 2   a year buying all new introductions in order to remain dealers of the subject brands.
 3
            52.     It was never conveyed to Plaintiffs, at any time that the brand would ever be
 4
     marketed on an online advertsing platform and for direct sale through same.
 5
            53.     Plaintiffs would not have agreed to display Caracole products that would be sold
 6
     in direct competition by the manufacturer online.
 7
            54.     Defendants defrauded Plaintiff by luring Plaintiff to display and market the
 8
     Caracole brand which was brand new when Plaintiffs agreed to display it in 2010, and
 9

10
     subsequently thereafter, by and through marketing at the High Point Market trade show.

11          55.     Defendants knew at the time of selling and placing products with Plaintiffs that it

12   would be simply unfeasible for Furniture Royal to compete with manufacturer in the retail

13   furniture market.
14          56.     Defendants knew or should have known those representations were false.
15
            57.     Defendants intended to induce Plaintiff into continued sale of Caracole products
16
     by having a place to showcase Caracole products in a local market.
17
            58.     Plaintiffs justifiably relied on Defendants’ representations that its prices were
18
     fixed, and that Defendants were not undercutting retailers.
19
            59.     As a result of Defendants’s misrepresentations, Plaintiff has suffered financial
20
     damage in an amount to be determined at trial, which amount is in excess of One Million US
21
     Dollars.
22

23          60.     Plaintiff alleges upon information and belief that Defendant’s actions were done

24   willfully, with the intent to cause injury to Plaintiff, and in conscious disregard of Plaintiff’s

25
     1
     The Hight Point Market is the largest furnishings industry trade show in the world, bringing
     more than 75,000 people to High Point, North Carolina, every six months.


                                                      -16-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 17 of 19



 1   rights. Plaintiff is therefore guilty of malice and oppression, and Plaintiff is entitled to an award
 2   of punitive damages appropriate to punish Defendants, and to deter others from engaging in
 3
     similar misconduct.
 4
             61.     As a direct and proximate result of the acts and omissions alleged herein, it has
 5
     become necessary for Plaintiff to retain the services of attorneys to prosecute this action, and
 6
     Plaintiff therefore is entitled to recover its at torneys’ fees and costs incurred herein.
 7

 8                                                         II.
 9
                                          SECOND CLAIM FOR RELIEF
10                                               (SCHNADIG)
                                              (Breach of Contract)
11
             62.             Plaintiff incorporates by this reference the allegations contained in all of
12
     the preceding paragraphs as if fully set forth herein.
13
             63.     The Parties entered into an authorized dealer agreement.
14
             64.     Defendant represented and promised to Plaintiff not to compete against Plaintiff
15

16
     with respect to Caracole furniture sold by Plaintiff. This representation and promise became

17   part of the parties’ course of dealing and agreement, and was observed by Defendant, to the

18   best of Plaintiff’s knowledge until 2016.

19           65.     Defendant made the above mentioned representations for its own benefit to

20   assure Plaintiff’s loyalty as well as to induce Plaintiff’s best and extra efforts in performance of
21
     the parties’ agreement.
22
             66.     Plaintiff’s belief upon the above mentioned representations is reflected by the
23
     amount of time and expense Plaintiff incurred in selling Caracole products at their retail store.
24

25




                                                      -17-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 18 of 19



 1           67.     Plaintiff has complied with all the terms and onligations under the parties entire
 2   contract and agreement, course of dealing, industry practices , the parties understandings, and
 3
     Defendant’s representations and promises.
 4
             68.     Plaintiff has been damaged by Defendant’s breach of entire contract and
 5
     agreement. Such damages include loss of profits, excessive inventory cost, loss of revenue,
 6
     deterioration of its business enterprise, and other incidental and consequential damages.
 7

 8           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
 9
     jointly and severally, as follows:
10

11           1.      Adjudge and decree that Defendant CARACOLE has breached its agreements and

12   contract with Plaintiff

13           2.      For an award of damages in an amount in excess of $15,000.00, the exact amount
14   to be proven at trial;
15
             3.      Issue a permanent order, restraining and enjoining Defendants CARACOLE,
16
     WAYFAIR and PERIGOLD its agents and employees, and all persons active in concert or
17
     participation who receive actual notice of the injunction and order by personal service or
18
     otherwise, from continuing the unlawful acts and conduct,as described above.
19
             4.      For an award in the maximum amount as allowed in NRS 598A.210;
20
             5.      For an award of punitive damages, in an amount to be proven at trial;
21

22
             6.      For an award of pre-judgment and post-judgment interest on the amounts found

23   owing to Plaintiff, from the date such amount became due, at the highest rate allowed by law, as

24   applicable;

25           7.      For an award of attorneys’ fees pursuant to contract or law, as applicable;




                                                    -18-
          Case 2:18-cv-00318-JCM-DJA Document 53 Filed 08/23/19 Page 19 of 19



 1          8.     For an award of costs, including without limitation expert witness fees; and
 2          9.     For such other and further relief as to the Court deems just and proper.
 3

 4          Dated this __22nd__ day of August, 2019

 5
                                                                 CHATTAH LAW GROUP
 6
                                                                /s/ SIGAL CHATTAH
 7                                                               SIGAL CHATTAH, ESQ.
                                                                 NV Bar No.: 8264
 8                                                               CHATTAH LAW GROUP
                                                                 5875 S. Rainbow Blvd. #204
 9                                                               Las Vegas, Nevada 89101
                                                                 Chattahlaw@gmail.com
10                                                               (702) 360-6200
                                                                 (702) 643-6292
11                                                               Attorney for Plaintiff

12

13                                CERTIFICATE OF SERVICE

14          I hereby Certify that on the 22nd day of August, 2019 I caused the foregoing AMENDED

15   COMPLAINT to be electronically served to all registered parties on the Electronic CMECF
16   service.
17

18
     _________________/s/___________________
     An Agent of Chattah Law Group
19

20

21

22

23

24

25




                                                  -19-
